Citation Nr: 1413030	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant, who is the Veteran, served on active duty from July 1993 to July 1995 and from December 1995 to December 1996.  The appellant's Form DD 214 lists his discharge for the second period of service as under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in a January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although the claim on appeal was certified from the October 2009 rating decision, as noted in the December 2011 statement of the case, after service connection for posttraumatic stress disorderwas denied in a January 2009 rating decision, the Veteran "revised" his claim for a psychiatric disorder to one of service connection for schizoaffective disorder.  A claim of service connection for a psychiatric disorder encompassed all diagnosed psychiatric disorders.  The issue has been recharacterized to comport with the record and Clemons.  

In  January 2013, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran had two periods of service.  He asserts that a psychiatric disorder had onset during the first period of service as a result of having been hit in the head.  He further asserts that the psychiatric symptoms increased during the second period of service and were the reason for his discharge under other than honorable conditions.  


In September 2007 there is reference to records of the Social Security Administration.  

A CD-ROM has been submitted, but access to the CD-ROM requires a password, and the hand written "code" on the envelope containing the CD-ROM is indecipherable.  The Board has no ability to review the material contained on the CD-ROM without the password.  An attempt should be made to obtain the password from the appellant or otherwise obtain the records contained on the CD-ROM submitted.  

As the record appears incomplete further development under the duty to assist is 
needed.

Accordingly, the case is REMANDED for the following action:

1.  Make another request to the service department for records, pertaining to the appellant's petition for upgrade of discharge for the second period of service.  

2.  Make another request to the National Personnel Records Center for service treatment records and service personnel records. 

3.  Retrieve the records on the CD-ROM.   

4.  Request records from the Social Security Administration. 

5.  After the development, adjudicate the claim.  If benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


